Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 19, 2019

The Court of Appeals hereby passes the following order:

A19A1769. ROGER C. DAY v. THE STATE.

      In 1990, Roger C. Day was convicted of six counts of burglary, two counts of
rape, and one count of aggravated assault, for which he was sentenced to two
consecutive life sentences for the rape convictions, plus an additional 100 years to
serve on the remaining convictions. Day has had multiple appeals in this Court. His
convictions were affirmed on appeal. Day v. State, 203 Ga. App. 186 (416 SE2d 548)
(1992). Day then challenged his sentence as void, but we found no error in the
imposition of consecutive life sentences. Day v. State, 216 Ga. App. 29 (453 SE2d
73) (1994). We then addressed multiple post-trial motions filed by Day, including
another motion to correct a void sentence, in which Day asserted his sentence was
improperly enhanced based on a prior conviction. We found no merit in any of the
motions. Day v. State, 242 Ga. App. 899 (531 SE2d 781) (2000). Day then appealed
the denial of another motion to vacate a void sentence, which we dismissed on res
judicata grounds in an unpublished decision. Day v. State, Case No. A02A0596
(decided July 9, 2002). In 2018, Day filed another motion to vacate a void sentence,
again asserting that his sentence was improperly enhanced. The trial court dismissed
his motion, and Day filed this direct appeal.
      The present appeal is from the denial of Day’s third challenge to his sentence.
“It is axiomatic that the same issue cannot be relitigated ad infinitum.” Echols v.
State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000). In light of Day’s previous
appeals, we are precluded from revisiting the issue. See Paradise v. State, 321 Ga.
App. 371, 373 (740 SE2d 238) (2013) (“Although a void sentence may be challenged
at any time, this important legal principle is, nevertheless, subject to the equally well
established principles of res judicata and the law-of-the-case rule once the issue has
been raised and ruled upon.” (punctuation omitted); Ross v. State, 310 Ga. App. 326,
328 (713 SE2d 438) (2011) (while a void sentence is a nullity and may be vacated at
any time, it is still subject to res judicata and law-of-the-case rule; defendant is “not
entitled to multiple bites at the apple”).        Accordingly, this appeal is hereby
DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/19/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.